Montgomery, Judge.
The plaintiffs brought ejectment against the defendants and showed complete title in himself from the State. One of the links in the chain of his title was a deed from one Hart to Joshua Evans, lessor of the plaintiff. Defendants claimed by adverse possession, and offered in evidence a deed from the sheriff to themselves, dated in November, 1860, which recited that the land had been sold as the property of one Sutton, whpse name did not appear in the plaintiff’s chain of title. Both sides having closed, the argument commenced, during which the plaintiff moved to withdraw the case from the jury, and to introduce evidence that Hart was a minor up to 1865, in rebuttal of defendant’s claim by prescriptive title, stating that this evidence had just come to his knowl- • edge. The Court refused to permit him to do so. The argument proceeded, and at its close plaintiff requested the Court to charge the jury, in substance, that unless the evidence showed that the defendants went into possession bona *647fide they could not claim by prescriptive title. The Court refused the charge. We think the Court should have admitted the evidence of the infancy of Hart, but that he was right in refusing the charge requested. If Hart’s infancy was of sufficient duration, while the title was in him, to present the completion of the statutory bar, (as it was from the evidence, the deed to him being dated March 9th, 1858, and the deed from him being dated August 7th, 1866,) then his infancy was a complete reply to the adverse claim of the defendant, subject, of course, to any proof in rebuttal that the latter might be able to make. And the record shows no laehes on the part of plaintiff in not obtaining knowledge of Hart’s infancy before the trial.
Judgment reversed.